PER CURIAM.
Nathaniel Graham seeks reversal of an order denying his motion for post-conviction relief filed on the authority of Rule 3.850, Florida Rules of Criminal Procedure. In his motion, appellant raises eleven issues, all but two of which were properly rejected by the lower court. However, we find that the portion of the record attached to the trial court’s order does not conclusively show that the appellant is entitled to no relief with respect to the third and sixth issues raised in the 3.850 motion. In those issues, appellant alleges that his trial counsel rendered ineffective assistance in failing to advise appellant of a plea offer and in waiving appellant’s right to a speedy trial. See, Wilson v. State, 647 So.2d 185 (Fla. 1st DCA 1994); Young v. State, 608 So.2d 111 (Fla. 5th DCA 1992); Davis v. State, 559 So.2d 630 (Fla. 4th DCA 1990). Accordingly, we must remand for the trial court either to attach that portion of the files and record that conclusively shows that appellant is entitled to no relief or to hold an evidentiary hearing on these two specific issues. Fla.R.App.P. 9.140(g). In all other respects, the order denying post-conviction relief is affirmed.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
WEBSTER, MICKLE and VAN NORTWICK, JJ., concur.